Case 1:19-cv-23147-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 1 of 9



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  JOHN HIRNYK,

               Plaintiff,

    v.

  CITY OF MIAMI BEACH, FLORIDA a
  municipal corporation and political
  subdivision of the state of Florida,

          Defendant.
  ___________________________________/

                                                COMPLAINT
          COMES NOW JOHN HIRNYK, by and through undersigned counsel, and hereby sues

  CITY OF MIAMI BEACH and alleges as follows:

                                                     PARTIES

          1.         Plaintiff JOHN HIRNYK (hereinafter “Plaintiff” or “HIRNYK”) is a resident of the

  state of Florida and employed by the CITY OF MIAMI BEACH.

          2.         Defendant, CITY OF MIAMI BEACH (hereinafter “Defendant”), is a municipal

  corporation and political subdivision of the state of Florida.

                                          JURISDICTION AND VENUE

          3.         This Court has personal jurisdiction over the parties because they have sufficient

  contacts with this District.

          4.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because the

  claims in this complaint arise out of the Uniformed Services Employment and Reemployment

  Rights Act of 1994, 38 U.S.C. §§ 1331 which confers subject matter jurisdiction on this Court

  pursuant to 38 U.S.C. § 4323(b)(3).
Case 1:19-cv-23147-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 2 of 9



          5.      Venue is proper in the Federal Court for the Southern District of Florida, under 38

  U.S.C. § 4323(c) and 28 U.S.C. § 1391(b) because the acts and omissions in this complaint

  occurred in this District.

                                                    FACTS

          6.      The Uniformed Services Employment and Reemployment Rights Act (“USERRA”

  or the “Act”) was enacted to ensure that members of the uniformed services are entitled to return

  to their civilian employment upon completion of their service.

          7.      USERRA applies to all employers in the United State, regardless of the size of the

  business and protects part-time positions as well as full-time positions.

          8.      Pursuant to USERRA, upon the return of a military deployment, members of the

  uniformed services should be reinstated with the seniority, status, and rate of pay they would have

  obtained had they remained continuously employed by their employer.

          9.      Under USERRA, there is no differentiation between voluntary and involuntary

  service.

          10.     No law, contract, agreement, policy, plan, practice, or other matter reduces, limits,

  or eliminates in any manner any right or benefit provided by USERRA.

          11.     Plaintiff is a member of the United State Marine Corps Reserve since October 2004.

          12.     All of Plaintiff’s military discharge records reflect honorable military service and

  he continues to serve honorably in the Select Marine Corps Reserve.

          13.     The cumulative length of Plaintiff’s absences from employment with the Defendant

  by reason of his service in the uniformed services does not exceed five (5) years.

          14.     Plaintiff began working as a firefighter for Defendant’s Miami Beach Fire

  Department (the “Department”) on March 12, 2012, in Miami Beach, Florida.



                                                    2
Case 1:19-cv-23147-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 3 of 9



         15.     Several months prior to the start date of his Orders on March 3, 2019, Plaintiff

  notified his employer, the Defendant.

         16.     Plaintiff was mobilized for military service beginning on March 18, 2017.

         17.     Prior to Plaintiff’s mobilization, Plaintiff had expressed interested in sitting for the

  Lieutenant examination, a promotional exam within the Department.

         18.     The promotional exam was announced on March 24, 2017, while Plaintiff was

  deployed in uniformed military service and outside the country.

         19.     Sometime during his deployment, Defendant via its agents sent the study materials

  to Plaintiff’s deployment site, claiming that it would give Plaintiff the “opportunity to study in

  your off hours while deployed.”         See “Exhibit A.”       The study materials comprised of

  approximately six thousand (6,000) pages of reference materials.

         20.     Plaintiff was discharged from service on June 14, 2017.

         21.     Plaintiff was scheduled to return to work on July 1, 2017, and did so.

         22.     The first portion of the promotional exam took place on June 26, 2017, five (5) days

  prior to Plaintiff’s return to his employer.

         23.      Upon Plaintiff’s return Plaintiff attempted to schedule the examinations for the

  Lieutenant promotional exam in order to be afforded the same period of study as his peers.

         24.     Defendant repeatedly refused to grant Plaintiff’s request, instead scheduling the

  examination in a way that clearly disadvantaged Plaintiff by giving Plaintiff way fewer days to

  study than his peers.

         25.     Defendant, via its agent Michael Smith (hereinafter “Mr. Smith”), reasoned that

  “[t]his upcoming exam cycle has been know [sic] contractually to you for some time and the notice

  was actually posted in [sic] March 24, 2017. There are also many planning options that you could



                                                    3
Case 1:19-cv-23147-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 4 of 9



  have personally employed to put you in a position to have equivalency with your peers.” See

  Exhibit A.

         26.     Plaintiff scheduled a meeting with Defendant to discuss his options, and when

  Defendant learned that Plaintiff intended to have counsel present at the meeting, the meeting was

  cancelled, and never rescheduled despite Plaintiff’s attempts to do so.

         27.     In response to a request for a position statement from the United States Department

  of Labor Veterans Employment and Training Service (“DOL-VETS”), Defendant via its agent

  Michael Smith (hereinafter “Mr. Smith”) stated via e-mail on October 3, 2017: “Mr. Hirnyk wants

  to discount any possibility he studied while deployed although he admitted that he had received

  the study materials from his wife. He also wants to not count the two-week period from his

  discharge on June 17, 2017, from the military assignment to his return to work on July 1, 2017.

  He was given from mid-June to mid-September to study.”

         28.     In that same e-mail on October 3, 2017, Mr. Smith further stated “During his

  deployment, the Fire Chief and I had a discussion with his on site commanding officer who

  confirmed that the reservist has an option to request a deferment of deployment for personal

  reasons, it is up to each unit commander to grant such deferment but many do. Apparently, Mr.

  Hirnyk never made any request for this consideration.” See Exhibit B.

         29.     Individuals not affected by military deployment were granted approximately three

  (3) months to prepare for the written test and two (2) months for the oral portion. For the written

  portion, other individuals unaffected by military deployment were granted from March 24, 2017

  (the date the examination was announced) to June 26, 2017 (the date of the examination) to

  prepare, for a total of 94 days. For the verbal examination, participants unaffected by military

  deployment were allowed a total of one hundred forty-four (144) days to prepare, from March 24,



                                                   4
Case 1:19-cv-23147-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 5 of 9



  2017 (the date the examination was announced) until August 15, 2017 (the date of the

  examination).

         30.      Plaintiff on the other hand was offered far fewer days to prepare. Plaintiff was

  granted only forty-five (45) days to prepare for the verbal examination from July 1, 2017 until

  August 15, 2017. For the written portion, Plaintiff was only allowed from July 1, 2017 until

  September 15, 2017, a mere seventy-six (76) days.

         31.      Despite the very short time to prepare, Plaintiff scored well on the verbal

  examination, which Plaintiff was compelled to take on August 15, 2017, at the same time as all his

  peers unaffected by military deployment, in violation of USERRA.

         32.      Due to Defendant’s refusal to allow Plaintiff equivalent time to prepare for the

  written exam, Plaintiff did not take the written portion of the exam.

         33.      As a result of Defendant’s refusal, Plaintiff was disqualified from the promotional

  process. See Exhibit A and Exhibit C.

         34.      Defendant has been on notice of their obligations under USERRA.

         35.      Plaintiff provided Defendant and its agents with notice of Defendant’s obligations

  and responsibilities pursuant to USERRA on multiple occasions.

         36.      On October 5, 2017, Craig Spry of the United States Department of Labor Veterans

  Employment and Training Service, via e-mail, notified Defendant of its obligations under

  USERRA; and its violation of USERRA via letter dated October 30, 2017.

         37.      Defendant has treated Plaintiff differently and unfairly as a result of his military

  service and mobilization.

         38.      At all times relevant hereto, Defendant had a duty to act in compliance the with

  USERRA requirements and ensure its agents follow the Act.



                                                   5
Case 1:19-cv-23147-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 6 of 9



         39.     At all times relevant hereto, Defendant had a duty to conduct itself in compliance

  with the law, including USERRA, and ensure its managers and agents followed the Act.

         40.     The above-referenced actions by Defendant, and its agents, breached those duties

  and damaged the Plaintiff and continue to damage the Plaintiff.

         41.     Plaintiff suffered economic injury, as well as other harms and losses as a result of

  Defendant’s discrimination and retaliation.

         42.     Defendant’s actions are the direct and proximate cause of Plaintiff’s damages.

         43.     As a result of Defendant’s unlawful conduct in violation of USERRA, Plaintiff has

  suffered a loss of earnings and other benefits of employment in an amount to be proved at trial.

         44.     As a result of Defendants unlawful conduct in violation of USERRA and the

  necessity of this action to seek a remedy, Plaintiff fears further retaliation against his employment

  rights by Defendant or its managers, directors or employees. As such, the employment relationship

  that Plaintiff may have enjoyed with Defendant prior to the filing of this action is irreparably

  damaged through no fault of Plaintiff and the Plaintiff was not considered for the promotion

  because Defendant did not allow him the equivalent time to study as his peers unaffected by

  military deployment.

         45.     To the extent that Defendants allege application of any agreement that constitutes

  any force or effect pursuant to 38 U.S.C. § 4302.

                                      COUNT I
                   DISCRIMINATION IN VIOLATION OF 38 U.S.C. § 4311(a)

         46.     Plaintiff re-incorporates paragraphs 1-45 as if fully set forth herein.

         47.     Defendant’s actions violated Plaintiff’s USERRA rights such that Plaintiff’s

  obligation to perform service in the uniformed serviced was a motivating factor in decisions by

  Defendant which adversely affected Plaintiff’s employment and opportunities to test for career


                                                   6
Case 1:19-cv-23147-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 7 of 9



  advancement.

         48.     Defendant discriminated against Plaintiff by, among other things refusing to allow

  Plaintiff the same amount of time to prepare for a promotional examination and disqualifying him

  for promotion when he refused to waive his right to have an equivalent time to study and prepare

  for the promotional examination.

                                    COUNT II
                WILLFUL VIOLATION PURSUANT TO 38 U.S.C. § 4323(d)(1)(C)

         49.     Plaintiff re-incorporates paragraphs 1-45 as if fully set forth herein.

         50.     Defendant’s conduct was willful as defined by 38 U.S.C. 4323(d) and 20 C.F.R. §

  1002.312(c) because Defendants were on notice of their obligations under USERRA from federal

  law and multiple notices to Defendant from both Plaintiff and the United States Department of

  Labor that their actions violated USERRA. Defendant shows a reckless disregard for these matters

  through their actions and omissions.

                                         PRAYER FOR RELIEF

         51.     Under USERRA, a court may order equitable remedies, including reinstatement

  and recoupment of any loss of wages or benefits. § 4323(d)(1)(A, B). USERRA also empowers a

  Court to use “its full equity powers, including temporary or permanent injunctions, temporary

  restraining orders, and contempt orders, to vindicate fully the rights or benefits of persons under

  this chapter.” § 4323(e). Plaintiff requests:

                 a. The opportunity to take the written exam with equivalent study time as his non-

                     mobilized peers;

                 b. To be retroactively promoted if his scores allow it, to include recovery,

                     retroactive pay to the date he would have been promoted had his employer

                     followed the requirements of USERRA.


                                                   7
Case 1:19-cv-23147-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 8 of 9



         52.      Pursuant to USERRA, the court “may award any such person who prevails in such

  action or proceeding reasonable attorney fees, expert witness fees, and other litigation expenses.”

  § 4323(h)(2).

         53.      Plaintiff respectfully demands a jury trial and further to be awarded compensation

  for all injury and damage suffered. To wit:

                  a. Economic and non-economic damages to be proven at trial, including but not

                     limited to: back pay for a reduced salary, lost benefits of employment including

                     retirement contribution, back pay for lost wages and benefits;

                  b. Front pay;

                  c. Order Defendant to pay pre-judgement interest on the amount of wages and lost

                     benefits due;

                  d. Order Defendant to pay liquidated damages in the amount of lost wages and

                     value of benefits pursuant o 38 U.S.C. 4323(d)(1)(C);

                  e. Reasonable attorney and expert fees, and costs, pursuant to 38 U.S.C. § 4323

                     and as otherwise provided by law.

         54.      Plaintiff also respectfully requests the Court take the following actions:

                  a. Declare the Defendant’s actions including denial of job opportunities and denial

                     of employment benefits because of plaintiff’s military service was unlawful and

                     violated USERRA, 38 U.S.C. §4311(a);

                  b. Declare that Defendants' violations of USERRA were willful pursuant to 38

                     U.S.C. § 4323(d)(1)(C);

                  c. Direct Defendants to remove and destroy and adverse employment record that

                     is in Defendant’s possession or control and related to Plaintiff;



                                                    8
Case 1:19-cv-23147-KMW Document 1 Entered on FLSD Docket 07/30/2019 Page 9 of 9



                d. Order Defendant to pay Plaintiff’s reasonable attorney’s fees, expert witness

                    fees, and other litigation expenses pursuant to 4323(h)(2).

                e. Order such other relief as may be just and proper.

                                   DEMAND FOR JURY TRIAL

        Plaintiff demands a jury trial on all issues so triable.



  DATED: July 30, 2019

                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court, No. 3
                                                 Miami, FL 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperezlaw@gmail.com
                                                 Secondary E-Mail: bvirues@lawgmp.com
                                                                     aquezada@lawgmp.com


                                                 By: /s/ Anthony J. Perez
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451
                                                        BEVERLY VIRUES
                                                        Florida Bar No.: 123713




                                                    9
